Citation Nr: 0401385	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active service from February 1965 to November 
1970, and from November 1981 to November 1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  There is credible evidence corroborating a stressor upon 
which a diagnosis of PTSD is based.

3.  The diagnosis of PTSD conforms to 38 C.F.R. § 4.125(a), 
and follows the DSM-IV.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110 5107 (West 2002); 38 C.F.R. §§  3.304(f), 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In this case, 
the veteran was notified of the directives of VCAA in May 
2002.  His claim was developed in a manner consistent with 
VCAA.  Since his claim of service connection for PTSD is 
being granted, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Background

In this case, the veteran had two tours in Vietnam.  However, 
he does not assert nor does the record show that he served in 
combat.  Rather, the veteran maintains that he has PTSD as 
the result of his involvement in a motorcycle accident on 
July 14, 1966, when he was injured.  A review of the service 
medical records confirms that the veteran was in fact in a 
motorcycle accident on July 14, 1966, when he was injured.  
He sustained injuries to his left upper extremity and to the 
right lower extremity to include a fracture of the femur.  
Following service, the veteran was served-connected for 
residuals of the right femur fracture.  

The veteran has submitted medical reports of a private 
physician who diagnosed him as having PTSD which was due to 
service.  She generally stated that the PTSD was a result of 
the veteran's military training and service in Vietnam.  

In order to determine if the veteran has PTSD which is 
related to service, he was afforded a VA examination.  At 
that time, the veteran reported his history of the motorcycle 
accident.  The examiner stated that the claims file was 
reviewed.  The examiner noted that the veteran experienced 
poor sleep, poor impulse control, insomnia, and flashbacks.  
Post-service, the examiner noted that the veteran had not 
been able to get a job and felt useless and abused.  He also 
had poor peer group relationships and had only had 
relationships with prostitutes.  He had been unable to form 
long-lasting relationships.  In addition, he had lasting 
physical residuals of the accident.  Mental status 
examination revealed that there was no impairment of thought 
processes and the veteran's cognitive skills were intact.  He 
had poor eye contact.  No hallucinations or delusions were 
elicited.  There was no homicidal or suicidal ideation.  He 
was able of self-care.  The veteran was oriented times three.  
He exhibited poor short term memory.  His long term memory 
was intact.  He did not display obsessive or ritualistic 
behavior.  There was no speech pathology.  The examiner noted 
that the veteran had had anxiety attacks.  No panic attack 
was shown on the examination.  His mood was depressed and his 
affect was blunted.  The examiner noted that the veteran had 
insomnia due to flashbacks related to his accident.  The 
examiner stated that the veteran had symptoms which 
interfered with his activities related to the flashbacks of 
the accident.  The diagnosis was PTSD due to exposure to war 
and surviving the accident with physical sequelae.  

Analysis

The denial of service connection for PTSD was clearly and 
unmistakably erroneous.  The AOJ employed an improper 
standard for determining the presence or adequacy of a 
stressor.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (October 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor. Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, the veteran did not have combat service.  Thus, in 
the absence of combat service, the veteran's own lay 
testimony is insufficient to establish the occurrence of 
stressors and alleged stressors must be corroborated by 
credible supporting evidence.  As such, the Board must make a 
determination as to whether the veteran's alleged stressor is 
supported by credible evidence.  The service medical records 
corroborate the occurrence of the claimed stressor, the 
motorcycle accident in July 1966 in which the veteran was 
injured.  Thus, the existence of the claimed stressor is 
established.  

The Board will next address the diagnostic component of this 
case.  A review of the record shows that PTSD has been 
diagnosed by the private physician and by the VA examiner.  
To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, the diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  The VA examiner diagnosed the veteran as 
having PTSD due to the confirmed stressor.  The RO denied the 
veteran's claim on the basis that the evidence failed to 
establish that his traumatic or stressful experience in 
service was sufficient to cause PTSD.  The RO stated that 
while the veteran may have had difficulties in adjusting 
while he was in service, these difficulties could not be 
considered life-threatening; thus he had no valid stressor.  

The Board points out that the question of whether a stressor 
is sufficient to cause PTSD is a medical question which must 
be answered by a person competent to made a medical 
assessment.  The VA examiner has done so.  The VA examiner 
found that the veteran's confirmed stressor, the motorcycle 
accident, was sufficient to cause PTSD.  Although the RO may 
disagree with this assessment, the Board must emphasize that 
only persons competent to render medical opinions may make 
this assessment.  The Board will also consider if the 
diagnosis of PTSD conforms to 38 C.F.R. § 4.125(a), and 
follows the DSM-IV.

In reviewing the VA examiner's medical report, the Board 
finds that the examiner's diagnosis does conform to the 
pertinent criteria.  First, the veteran experienced an event 
which caused fear, the motorcycle accident, in which he was 
physically injured.  Second, the event is reexperienced in 
his flashbacks.  Third, the veteran shows avoidance and 
numbing of general responsiveness by his poor memory, 
inability to form lasting relationships, blunted affect, and 
lack of career/family plans.  Fourth, the veteran has 
persistent symptoms of increased arousal consisting of sleep 
disturbance, anxiety attacks, and poor impulse control.  
Fifth, the duration of the symptoms has been more than one 
month.  Sixth, the disturbance causes clinically significant 
distress or impairment in social and occupational 
functioning.

Accordingly, the veteran has a confirmed stressor due to 
service.  He has been diagnosed as having PTSD due to this 
stressor.  His diagnosis conforms to 38 C.F.R. § 4.125(a), 
and follows the DSM-IV.  Therefore, service connection for 
PTSD is warranted in this case.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



